DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3, 4, 8, 10, 12, 14-16 and 19-21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Applicants' arguments, filed 09/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, 4, 8, 10, 12, 14-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (WO 2012/065073 A2, May 18, 2012) in view of Gupta et al. (US 8,703,198, Apr. 22, 2014), Cojocariu et al. (WO 2014/152154 A1, Sep. 25, 2014), and Boskey et al. (Origins of vaginal acidity: high D/L lactate ratio is consistent with bacteria being the primary source, 2001).
Kiser et al. disclose intravaginal delivery of lubricants such as aqueous lubricants. Lubricants include only those that are suitable for use on vaginal tissues (i.e. non-toxic to the human vagina) (¶ [0013]). The aqueous lubricant may be a gel. The aqueous lubricant may be iso-osmolar and include ions such as potassium, sodium, chloride, and phosphate, e.g. at about 0.1 wt. % to about 0.75%. The aqueous lubricant may be buffered, optionally at an acidic pH to promote the natural acidity of the vagina. Thus, the aqueous lubricants may have a pH of about 3 to about 8 (¶ [0023]). An iso-osmotic lubricant roughly matches the osmolality of the vaginal fluid (¶ [0024]). When the lubricant is an aqueous gel, it may include, e.g., water (i.e. solvent), 
Kiser et al. differ from the instant claims insofar as not disclosing wherein the lubricant comprises from 0.1 to 0.3% of a potassium salt, from 0.25 to 0.70% of a sodium salt, from 0.005 to .02% of a calcium salt, and 0.03 to 0.07% magnesium salt, and has an osmolality of from 100-400 mOsm/kg.
However, Gupta et al. disclose a water-based lubricant comprising an aqueous solution with optimum pH and osmolality to mimic biological fluids (col 5, lines 60-67). The lubricant may comprise a combination of chloride salts of calcium, sodium, potassium, and magnesium ions. Optimum osmolality is between 200 and 700 mOsm/kg (col. 9, lines 57-58).
Cojocariu et al. disclose an aqueous lubricant composition (page 3, line 13). The vaginal fluid is mostly composed of water, electrolytes (e.g., sodium, potassium, chloride, magnesium, calcium), proteins, carbohydrates, organic acids (e.g., lactic acid), and other organics (page 3, lines 24-27). 
Since it is desirable to create lubricants that mimic biological fluids as taught by Gupta et al., it would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium chloride, potassium chloride, magnesium chloride, and calcium chloride into the lubricant of Kiser et al. as vaginal fluid is known to comprise sodium, potassium, chloride, magnesium, and calcium as taught by Cojocariu et al. and chloride salts of calcium, sodium, potassium, and magnesium ions are known compounds for lubricants to provide such ions as taught by Gupta et al. Furthermore, it would have been additionally prima facie obvious to one of ordinary skill in the art to 
In regards to the amount of sodium chloride, potassium chloride, magnesium chloride, and calcium chloride, it would have been prima facie obvious to one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of potassium salt, sodium salt, and calcium salt motivated by the desire to mimic the amount of sodium, potassium, magnesium, and calcium present in vaginal fluid. Moreover, even if that were not the case, Kiser et al. disclose wherein ions should be incorporated in amounts ranging from about 0.1 wt. % to about 0.75%. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the lubricant of Kiser et al. to have an osmolality in the range of 200-700 mOsm/kg since the lubricant may be iso-osmolar and such osmolality is optimum for mimicking vaginal fluid as taught by Gupta et al.  
The combined teachings of Kiser et al., Gupta et al. and Cojocariu et al. do not disclose wherein the lactic acid has a racemic index of from 80D/20L to 80L/20D.
	However, Boskey et al. disclose wherein in most of vaginal secretion samples, greater than 50% of the vaginal lactic acid was the D-isoform (page 1811).  
	Gupta et al. disclose wherein it is desirable to have a lubricant that mimics biological fluid. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated lactic acid wherein greater than 50% of the lactic 
In regards to the amount of lactic acid, Kiser et al. disclose wherein lactic acid may be used to adjust the pH of the lubricant. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of lactic acid depending on the desired pH for the lubricant.
	In regards to instant claims 8 reciting wherein the lubricant is isotonic with human vaginal fluid, since it would have been obvious to mimic the amount of sodium, potassium, magnesium, and calcium present in vaginal fluid, an isotonic lubricant is obvious. 

Response to Arguments
	Applicant argues that a person having skill in the art, having consulted Kiser, would not arrive at a glycerol-free lubricant, even through routine experimentation.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not exclude glycerol. Therefore, if Kiser were to require glycerol in the lubricant, Kiser would not teach away from the instant claims. Moreover, the lubricant of Kiser does not require glycerol. Kiser discloses in paragraphs [0024] and [0027] wherein glycerol (i.e. glycerin) is an optional additive. As such, Applicant’s argument is unpersuasive. 


	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. The rejection states wherein the lubricant of Kiser is being modified and Kiser discloses a lubricant with a pH of about 3 to about 8. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Boskey discloses the presence of the D-isoform of lactic acid in vaginal secretions at a mean of 55%, with a range of 6-75% (n=14). What is claimed is a lubricant with a racemic index of 80D/20L to 80L/20D which is outside the range described by Boskey.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. A racemic index of 80D/20L to 80L/20D is not outside the range described by Boskey. The instant claims do not recite a lactic acid having a racemic index of 80D/20L or 80L/20D.The instant claims recite a lactic acid having a racemic index of 80D/20L to 80L/20D. A lactic acid with 6-75% D-isoform is within such range. Therefore, Applicant’s argument is unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1, 3, 4, 8, 10, 12, 14-16 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 12 and 15-19 of copending Application No. 16/191,292 (reference application) in view of Boskey et al. (Origins of vaginal acidity: high D/L lactate ratio is consistent with bacteria being the primary source, 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims and copending claims both recite a composition comprising a solvent, a viscosity modifier, and a plurality of salts, wherein the composition has an osmolality of less than 500 mOsm/Kg, and a pH of from 3-4.1. The pending claims differ from the copending claims insofar as reciting a vaginal lubricant; however, this is merely a recitation of the intended use. The copending claim composition is non-toxic to human vagina and is applied to a human vagina. Therefore, it is capable of being applied to the vagina as a lubricant. Also, the pending claims differ from the copending claims insofar as reciting a lactic acid having a racemic index of from 80D/20L to 80L/20D. However, Boskey et al. disclose wherein in most of vaginal secretion samples, greater than 50% of the vaginal lactic acid was the D-isoform (page 1811). Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated lactic acid wherein greater than 50% of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1, 3, 4, 8, 10, 12, 14-16 and 19-21 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY LIU/Primary Examiner, Art Unit 1612